DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/12/2022 Amendment.
Claims 1-9, 11, 13, 16, 18-19, 22 are pending and examined.  Claims 10, 12, 14-15, 17, 20-21, 23-34 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,861,531 to Hollis et al. (hereafter Hollis) in view of US 7,124,221 to Zerbe et al. (hereafter Zerbe).
Regarding independent claim 13, Hollis teaches a method of generating a multi-level signal having one of three or more voltage levels that are different from each other the method comprising: 
performing a first voltage setting operation (FIG. 11: by pull up booster circuit 1146 with signals PREPU with respect to one channel of the channels of the I/O bus, referring herein channel #1, see 2:47-64) in which a first voltage interval (for PAM-8, interval between “101” and “110” of channel #1, see 30:27-51) and a second voltage interval (interval between “110” and “111” of channel #2, see 30:27-51) are adjusted to be different from each other (by driving the highest level to VDDQ, similar to that of FIG. 5B), wherein the first voltage interval represents a difference between a first pair adjacent voltage levels among the three or more voltage levels and the second voltage interval represents a difference between a second pair of adjacent voltage levels among the three or more voltage levels (corresponding to the two highest levels of eight levels of channel #1); 
performing a second voltage setting operation (FIG. 11: by pull up booster circuit 1146 with signals PREPU with respect to another channel of the channels of the I/O bus, referring herein channel #2, see 2:47-64) in which a third voltage interval (for PAM-8, interval between “101” and “110” of channel #2, see 30:27-51) and a fourth voltage interval (interval between “110” and “111” of channel #2, see 30:27-51) are adjusted to be different from each other (by driving the highest level to VDDQ, similar to that of FIG. 5B), wherein the third voltage interval represents a difference between a third pair of adjacent voltage levels among the three or more voltage levels and the fourth voltage interval represents a difference between a fourth pair of adjacent voltage levels among the three or more voltage levels, the third voltage interval being different from the first voltage interval or the fourth voltage interval being different from the second voltage interval (corresponding to the two highest levels of eight levels); 
generating a first output data signal that is the multi-level signal based on first input data including two or more bits and a result of the first voltage setting operation (FIG. 11: generating signal Out in response to PREPU for channel #1); and 
generating a second output data signal that is the multi-level signal based on second input data including two or more bits and a result of the second voltage setting operation (FIG. 11: generating signal Out in response to PREPU for channel #2), 





Hollis does not teach the strikethrough limitations.
Zerbe teaches a first and second voltage are performed in real time based on characteristic data (FIG. 20: VIN and VIN_B are performed with feed-back from VOUT in real time based on adjustable timing of precharge signal and sense signal), the characteristic data represent a characteristic of a channel transmitting the output data signal, the characteristic data being provided from an eye monitor circuit for each of the data channel (FIG. 20: per receiver section 792 is corresponding to one data pin or channel).
Since Hollis and Zerbe are both from the same field of endeavor, the purpose disclosed by Zerbe would have been recognized in the pertinent art of Hollis.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a monitor circuit as shown in FIG. 20 of Zerbe to memory device of Hollis in order to adjusting the multi-level signal in real time.
Regarding dependent claim 18, Hollis teaches wherein: the two or more bits include a first bit and a second bit that are different from each other (FIG. 11: IN<0>, IN<1> and IN<2>). the three or more voltage levels include a first voltage level, a second voltage level, a third voltage level and a fourth voltage level that are different from each other, the first voltage interval represents a difference between the first and second voltage levels, and the second voltage interval represents a difference between the second and third voltage levels, and the third voltage interval represents a difference between. the first and second voltage levels- and the fourth voltage interval represents a difference between the second and third voltage levels (see 3:62-4:3).
Regarding dependent claim 19, Hollis teaches wherein: when the first voltage setting operation is performed, at least one of the first, second, third. and fourth voltage levels for generating the first output data signal is adjusted (by driving the highest level of channel #1 to VDDQ, similar to that of FIG. 5B), and when the second voltage setting operation is performed, at least one of the first, second, third and fourth voltage levels for generating the second output data signal is adjusted (by driving the highest level of channel #2 to VDDQ, similar to that of FIG. 5B).

Claims 1-9, 11, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,861,531 to Hollis et al. (hereafter Hollis) in view of US 10,938,392 to Jeong et al. (hereafter Jeong) in view of US 7,124,221 to Zerbe et al. (hereafter Zerbe).
Regarding independent claim 1, Hollis teaches a method of generating a multi-level signal having one of three or more voltage levels that are different from each other, the method comprising: 
performing a second voltage setting operation in which a voltage swing width is adjusted, the voltage swing width representing a difference between a lowest voltage level and a highest voltage level among the three or more voltage levels (FIG. 5B: the highest voltage level is adjusted to VDDQ and lowest to VDDQ in response to signals BoostHi and BoostLo); and 
generating an output data signal that is the multi-level signal (FIG. 5B: generating output signal Tx out) based on input data including two or more bits (FIG. 5B: IN<0> and IN<1>), FIG. 5B: signals BoostHi and BoostLo), wherein 


Hollis does not teach the strikethrough limitations.
Jeong teaches a method of generating a multi-level signal having one of three or more voltage levels, the method comprising:
performing a first voltage setting operation in which a first voltage interval and a second voltage interval are adjusted to be equal to each other (FIGS. 3 and 13: first voltage setting operation in response to signals DU0, DU1, DU2, DD0 and DD1 in FIGS. 3 and 13), wherein the first voltage interval represents a difference between a first pair of adjacent voltage levels among the three or more voltage levels (FIG. 20: the first interval between “00” and “01” in the present embodiment) and the second voltage interval represents a difference between a second pair of adjacent voltage levels among the three or more voltage levels (FIG. 20: the second interval between “01” and “10” in the present embodiment);
Jeong teaches the first and second voltage intervals are equal to each other instead of different from each other.
Zerbe teaches a first and second voltage are performed in real time based on characteristic data (FIG. 20: VIN and VIN_B are performed with feed-back from VOUT in real time based on adjustable timing of precharge signal and sense signal), the characteristic data represent a characteristic of a channel transmitting the output data signal, the characteristic data being provided from an eye monitor circuit for each of the data channel (FIG. 20: per receiver section 792 is corresponding to one data pin or channel).
Since Hollis, Jeong and Zerbe are all from the same field of endeavor, the purpose disclosed by Jeong and Zerbe would have been recognized in the pertinent art of Hollis.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
realize that the mid-range voltage levels of a multi-level signal are adjustable with calibration as taught in Jeong.  It would also have been obvious to realize that adjusting the two intervals equal to or different from each other depends on the intended use.
include a monitor circuit as shown in FIG. 20 of Zerbe to memory device of Hollis in order to adjusting the multi-level signal in real time.
Regarding dependent claim 2, Hollis teaches wherein the two or more bits include a first bit and a second bit that are different from each other, the three or more voltage levels include a first voltage level, a second voltage level, a third voltage level and a fourth voltage level that are different from each other, and the first voltage interval represents a difference between the first and second voltage levels, the second voltage interval represents a difference between the second and third voltage levels, and the voltage swing width represents a difference between the first and fourth voltage levels (see FIG. 5B).
Regarding dependent claims 3-5, Jeong does not explicitly teaches the recited limitations.  
However, Jeong suggested that the voltage intervals could be set to the desire values within the range in response to signals response to signals DU0, DU1, DU2, DD0 and DD1 controlling the pull-up and pull-down transistors
Regarding dependent claim 6, Hollis teaches the first voltage setting operation performed within the driver circuit (see FIG. 3).  Jeong also teaches the second setting operation performed within the driver circuit (see FIG. 3).  
Therefore, it is understood that the first voltage setting operation and the second voltage setting operation are simultaneously performed.
	Regarding dependent claim 7, Hollis teaches wherein the first bit is a least significant hit (LSB) of the input data, and the second bit is a most significant bit (MSB) of the input data (FIGS. 2A: IN<0> and IN<1>).
	Regarding dependent claim 8, Hollis teaches wherein the second voltage level is higher than the first voltage level, the third voltage level is higher than the second voltage level, and the fourth voltage level is higher than the third voltage level (see FIG. 5B).
Regarding dependent claim 9, Hollis further teaches wherein: the two or more bits include a first bit, a second bit and a third bit that are different from each other (FIG. 11: IN<0>, IN<1> and IN<2>), the three or more voltage levels inherently include a first voltage level, a second voltage level, a third voltage level, a fourth voltage level, a fifth voltage level, a sixth voltage level, a seventh voltage level and an eighth voltage level that are different from each other, and the first voltage interval represents a difference between the first and second voltage levels, the second voltage interval represents a difference between the second and third voltage levels, and the voltage swing width represents a difference between the first and eighth voltage levels (see 3:62-4:3).
Regarding dependent claim 11, Jeong teaches the opposite of what are recited.  However, it would have been obvious to one with ordinary skill in the art to realize that the method of Jeong can be equally apply to adjusting (1) different voltage intervals from equal to different or (2) different voltage intervals from different to equal, by setting criteria similar to that in FIGS. 8-10 and corresponding description, as long as the adjustment serves the intended use.
	Regarding dependent claim 15, Hollis do not explicitly teach the recited limitations.
Jeong teaches a method for adjusting the mid-range voltage levels of a multi-level signal with respect to one channel of a memory device. Jeong further teaches a voltage setting operation (FIGS. 3 and 13: first voltage setting operation in response to signals DU0, DU1, DU2, DD0 and DD1 in FIGS. 3 and 13), which is performed in real time based on characteristic data, and the characteristic data represents characteristics of the first and second channels (FIG. 3: via calibration circuit 300; it is seen that calibration should perform in real time).
Since Hollis and Jeong are both from the same field of endeavor, the purpose disclosed by Jeong would have been recognized in the pertinent art of Hollis.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include adjustment for mid-range voltage levels of a multi-level signal as taught in Jeong to the circuit of Hollis in order to improve the signal transmission for all levels.
Regarding dependent claim 16, Jeong teaches the opposite of what are recited.  However, it would have been obvious to one with ordinary skill in the art to realize that the method of Jeong can be equally apply to adjusting (1) different voltage intervals from equal to different or (2) different voltage intervals from different to equal, by setting criteria similar to that in FIGS. 8-10 and corresponding description, as long as the adjustment serves the intended use.
Regarding independent claim 22, Hollis teaches a method of transmitting data based on a multi-level signal having one of a first voltage level, a second voltage level, a third voltage level and a fourth voltage level that are different from each other, the method comprising: 

performing a second voltage setting operation on the first channel  (FIG. 5B: the highest voltage level is adjusted to VSSQ and lowest to ground in response to signals BoostHi and BoostLo with respect to one channel of the channels of the I/O bus, referring herein channel #1, see 2:47-64) such that a first voltage swing width, which represents a difference between the third and fourth voltage levels on the first channel, is changed (see FIG. 5B); 

performing a fourth voltage setting operation on the second channel  (FIG. 5B: the highest voltage level is adjusted to VSSQ and lowest to ground in response to signals BoostHi and BoostLo with respect to another channel of the channels of the I/O bus, referring herein channel #2, see 2:47-64) such that a second voltage swing width, which represents a difference between the first and fourth voltage levels on the second channel, is changed (see FIG. 5B); 
generating a first output data signal that is the multi-level signal based on first input data including a first bit and a second bit that are different from each other, 
generating a second output data signal that is the multi-level signal based on second input data including a third bit and a fourth bit that are different from each other, 
transmitting the first and second output data signals through the first and second channels, respectively (see 2:47-64), :


Hollis does not teach the strike through limitations.
Jeong teaches a method of generating a multi-level signal having one of three or more voltage levels, the method comprising:
performing a first voltage setting operation on a channel such that at least two of a first voltage interval, a second voltage interval and a third voltage interval are equal to each other (FIGS. 3 and 13: first voltage setting operation in response to signals DU0, DU1, DU2, DD0 and DD1 in FIGS. 3 and 13), the first voltage interval representing a difference between the first and second voltage levels on the channel, the second voltage interval representing a difference between the second and third voltage levels on the channel, the third voltage interval representing a difference between the third and fourth voltage levels on the channel (FIG. 20: first, second and third internal corresponding to levels “00”, “01”, “10” and “11” as shown in the present embodiment).
Jeong teaches the first and second voltage intervals are equal to each other instead of different from each other.
Zerbe teaches a first and second voltage are performed in real time based on characteristic data (FIG. 20: VIN and VIN_B are performed with feed-back from VOUT in real time based on adjustable timing of precharge signal and sense signal), the characteristic data represent a characteristic of a channel transmitting the output data signal, the characteristic data being provided from an eye monitor circuit for each of the data channel (FIG. 20: per receiver section 792 is corresponding to one data pin or channel).
Since Hollis, Jeong and Zerbe are all from the same field of endeavor, the purpose disclosed by Jeong and Zerbe would have been recognized in the pertinent art of Hollis.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
realize that the mid-range voltage levels of a multi-level signal are adjustable with calibration as taught in Jeong.  It would also have been obvious to realize that adjusting the two intervals equal to or different from each other depends on the intended use.
include a monitor circuit as shown in FIG. 20 of Zerbe to memory device of Hollis in order to adjusting the multi-level signal in real time.

Response to Arguments
Applicant’s arguments, filed on 07/12/2022, with respect to the rejections of claims 1-9, 11, 13, 16, 18-19, 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of additional reference to Zerbe as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 16, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824